DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/23/2021 has been entered.
 
This action is in response to the amendment dated 7/23/2021 that was entered with the submission of the request for continued examination dated 7/23/2021.  Claim 1 is currently amended.  Claims 4 and 5 have been canceled.  No claims are newly added.  Presently, claims 1-3 and 6-9 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 7/23/2021 have been fully considered but they are not persuasive. 
Applicant argues the rejections of claims 1-3, 8 and 9 under 35 U.S.C. 103 as being unpatentable over Cheng (US 8500087) in view of Hielkema (US 10125880) in view of Hiraishi et al. (US 6076550) on pages 6-10 of the response filed 7/23/2021.  
Applicant argues that the combination of the Cheng reference, the Hielkema reference and the Hiraishi et al. reference as applied in the Office action dated 4/23/2021 does not disclose or suggest the claim language relating to “wherein the depth of the slot is longer than half the length of the compression spring so as to avoid the deformation of the compression spring and improve the performance of the compression spring” as recited in claim 1.  
However, it is considered the Hiraishi et al. reference teaches a valve assembly having a valve column (plunger 15) that includes a slot that receives a coiled compression spring (19) wherein the depth of the slot is longer than half the length of the compression spring (see figure 1A) in order to provide a force to the valve column to return the valve column to a closed position when electricity is not conducted in the electromagnetic coil (1) (see col. 11, lines 31-39).  Additionally, the Hiraishi et al. reference depicts the compression spring (19) to be fully located within the slot of the valve column (plunger 15) in at least figure 3.  Further, the specification and the claims do not recite or disclose at what state the length of the spring is being measured and compared to the depth of the slot and, therefore, any state could be used.  According to MPEP 2125, the drawings must be evaluated for what they reasonably disclose and suggest to one of ordinary skill in the art (In re Aslanian, 590 F.2d 911, 200 USPQ 500 (CCPA 1979)). Therefore, it is considered that the Hiraishi et al. reference teaches a valve column (plunger 15) that includes a slot that receives a coiled compression spring 
Additionally, it is considered that the Hiraishi et al. reference teaches the use of a compression spring (19) that is located within a slot of a valve column (plunger 15) in order to provide a force to the valve column to return the valve column to a closed position when electricity is not conducted in the electromagnetic coil (1) (see col. 11, lines 31-39).  Therefore, it is considered that the Hiraishi et al. reference provides a motivation and a reasonable expectation of success to provide the Cheng reference with a slot in the valve plunger and a compression spring within the slot in order to provide a force to the valve column to return the valve column to a closed position when electricity is not conducted in the electromagnetic coil.  
Therefore, applicant’s arguments are not persuasive.  

Applicant argues the rejections of claims 6 and 7 under 35 U.S.C. 103 as being unpatentable over Cheng (US 8500087) in view of Hielkema (US 10125880) in view of Hiraishi et al. (US 6076550) and in view of Kolze et al. (US 4863098) on pages 10-11 of the response filed 7/23/2021.  
Applicant argues that the combination of the Cheng reference, the Hielkema reference, the Hiraishi et al. reference and the Kolze et al. reference as applied in the Office action dated 4/23/2021 does not disclose or suggest the claim language relating to “wherein the depth of the slot is longer than half the length of the compression spring so as to avoid the deformation of the compression spring and improve the performance of the compression spring” as recited in claim 1.  

Therefore, applicant’s arguments are not persuasive.

Since the grounds of rejection were previously provided and the amendment was entered with the submission of the Request for Continued Examination, the instant Office action is made non-final.

Terminal Disclaimer
The terminal disclaimer filed on 7/23/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 10,544,876 has been reviewed and is NOT accepted.
This application was filed on or after September 16, 2012.  The party identified in the terminal disclaimer is not the applicant of record.  A request to change the applicant under 37 CFR 1.46(c) must be filed and must include a corrected application data sheet that identifies the “new” applicant in the applicant information section, and is underlined since it is new, and comply with 37 CFR 3.71 and 3.73.  To be reconsidered, the terminal disclaimer must be filed with the request under 37 CFR 1.46(c).
Further, a statement that complies with 37 CFR 3.73(c) showing the chain of title to the new applicant needs to be filed.  

See the communication dated 7/28/2021 for additional guidance.

Drawings
The drawings were received on 6/24/2019.  These drawings are acceptable.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3, 8 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cheng (US 8500087) in view of Hielkema (US 10125880) in view of Hiraishi et al. (US 6076550).
Regarding claim 1 the Cheng reference discloses a solenoid valve for irrigation system comprising a gardening tube (connection pipe 40), a rubber valve piece (rubber ring 50), a cover (pipe seat 60) and a valve column (valve rod 90); wherein the gardening tube (connection pipe 40) has a water inlet channel (41) and a water outlet channel (42) which are communicated with each other (see figure 1), and a valve tube (43) vertically extending from the gardening tube comprises an opening (see figure 1), and a vertical first connecting tube (considered the tube that defines the seat 431 and defines the opening 421) is formed inside the valve tube; the water inlet channel and the water outlet channel are respectively communicated with an outside and an inside of the first connecting tube (see figure 1), and the water inlet channel and the water outlet channel are communicated through the valve tube (it is considered that the water inlet channel 41 and the water outlet channel 42 are connected through the opening 411 and the opening 421; see figure 1); a first annular groove (432) is formed on an inner wall of the valve tube; wherein the valve piece (50) coupled with the valve tube through the first annular groove (ring 531 of the valve piece 50 is received within the first annular groove 432 as shown in figure 6) is movable in the valve tube to abut against the first connecting tube (see figure 6); wherein the cover (60) comprises a second annular projecting edge (65) protruding from a lower surface of the cover, wherein the cover is coupled on the valve tube so as to enable the second protruding edge downwardly abut against an outer periphery of the valve piece (the second annular projecting edge 65 
Firstly, the Cheng reference does not disclose wherein a connecting annular groove is formed at an edge of the opening of the valve tube, and wherein the cover comprises an annular first protruding edge with the first protruding edge coupled in the connecting annular groove and is secured through high-frequency adhesive process.

Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to provide the valve tube and the cover of the Cheng reference with an connecting annular groove and a first protruding edge as taught by the Hielkema reference wherein the first protruding edge is coupled in the connecting annular groove by adhesives in order to utilize known means to secure the cover and the valve tube together to reduce the potential for the components from being separated.
It is considered that the recitation of high-frequency adhesive process is a recitation of the process by which the adhesive is used to secure two element together (in this case, the valve tube and the cover).  “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”   In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985), see MPEP 2113.

However, the Hiraishi et al. reference teaches a valve assembly having a valve column (plunger 15) that includes a slot that receives a coiled compression spring (19) wherein the depth of the slot is longer than half the length of the compression spring see figure 1A) in order to provide a force to the valve column to return the valve column to a closed position when electricity is not conducted in the electromagnetic coil (1) (see col. 11, lines 31-39).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to provide the valve column of the Cheng reference of the combination of the Cheng reference and the Hielkema reference with a slot that receives and supports a coiled compression spring wherein the depth of the slot is longer than half the length of the compression spring as taught by the Hiraishi et al. reference in order to provide force to the valve column to return the valve column to a closed position when electricity is not conducted in the electromagnetic coil.

In regards to claim 3, the Cheng reference of the combination of the Cheng reference, the Hielkema reference and the Hiraishi et al. reference discloses wherein a through hole (Cheng: 51) axially penetrates through the water stopper, and the tapered end of the valve column is configured to abut against the through hole to block water (Cheng: see figure 6 for the tapered surface 91 of the valve column 90 contacting the through hole 51); when the tapered end is detached from the through hole, the through hole is adapted to enable water to pass therethrough (Cheng: see figure 7 for the tapered surface 91 of the valve column 90 being spaced from the through hole 51).
In regards to claim 8, the Cheng reference of the combination of the Cheng reference, the Hielkema reference and the Hiraishi et al. reference, as applied above with respect to claim 2, does not disclose wherein an annular beveled edge formed at an opening of the first connecting tube is cooperated with the water stopper to form sealing, thereby improving the water sealing effect.
However, the Hiraishi et al. reference teaches a valve assembly having a first connecting tube (considered the tube supporting the port 62) having an annular beveled 
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to provide the first connecting tube of the Cheng reference of the combination of the Cheng reference, the Hielkema reference and the Hiraishi et al. reference with a beveled edge as taught by the Hiraishi et al. reference in order provide the guiding function of the flow and the pressure loss caused by a contraction or vortex is diminished.
In regards to claim 9, the Cheng reference of the combination of the Cheng reference, the Hielkema reference and the Hiraishi et al. reference, as applied to claim 1 above, discloses wherein the cover (Cheng: 60) and the cap (Cheng: 70) are secured together.
The Cheng reference of the combination of the Cheng reference, the Hielkema reference and the Hiraishi et al. reference does not expressly disclose wherein the cover and the cap are secured together by high-frequency adhesive process.
However, the Hielkema reference teaches the attachment of a cover (44) to a housing (42) wherein the cover (44) includes a first protruding edge (considered the projection at the radial outermost portion of the cover 44) and a second protruding edge (considered the projection that interacts with the diaphragm member 49) with the first protruding edge being received within a connecting annular groove (see figure 3) and 
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to secure the cap and the cover of the Cheng reference of the combination of the Cheng reference, the Hielkema reference and the Hiraishi et al. reference by using adhesives as taught by the Hielkema reference since it considered that the use of adhesives to secure two elements together is old and well known by those having routine skill in the art in order to reduce the potential for the components from being separated.
It is considered that the recitation of high-frequency adhesive process is a recitation of the process by which the adhesive is used to secure two element together (in this case, the cap and the cover).  “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”   In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985), see MPEP 2113.

Claims 6 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cheng (US 8500087) in view of Hielkema (US 10125880) and in view of Hiraishi et al. reference (US 6076550), as applied to claim 2 above, and further in view of Kolze et al. (US 4863098).  

The Cheng reference of the combination of the Cheng reference, the Hielkema reference and the Hiraishi et al. reference does not disclose wherein a non-metal ring is coupled to the water stopper.
However, the Kolze et al. reference teaches a valve piece (32) having a water stopper (53), a flexible ring (54) and a first locating ring (55) wherein a non-metal ring (annular rigid plastic insert 51) is coupled with the water stopper in order to provide the valve member as being flow responsive with a lightweight plastic to achieve buoyancy towards the valve closed position (col. 5, lines 25-30).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to provide the valve piece of the Cheng reference of the combination of the Cheng reference, the Hielkema reference and the Hiraishi et al. reference with a non-metal ring coupled to the water stopper as taught by the Kolze et al. reference in order to provide the valve member as being flow responsive with a lightweight plastic to achieve buoyancy towards the valve closed position.
In regards to claim 7, the Kolze et al. reference of the combination of the Cheng reference, the Hielkema reference, the Hiraishi et al. reference and the Kolze et al. reference discloses wherein the non-metal ring is made of plastic (Kolze et al.: col. 7, lines 48-53).
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 1, 2, 3, 6, 7, 8 and 9 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 1, 5, 8, 9, 10 and 4, respectively, of U.S. Patent No. 10,544,876 in view of U.S. Patent No. 8,500,087 (Cheng) in view of U.S. Patent No. 10,125,880 (Hielkema) and in view of U.S. Patent No. 6,076,550 (Hiraishi et al.).  

Here, applicant claim 1 requires:
A solenoid valve for irrigation system comprising a gardening tube, a rubber valve piece, a cover, and a valve column; 
wherein the gardening tube has a water inlet channel and a water outlet channel which are communicated with each other, and a valve tube vertically extending from the gardening tube comprises an opening, and a connecting annular groove is formed at an edge of the opening of the valve tube, and a vertical first connecting tube is formed inside the valve tube; the water inlet channel and the water outlet channel are respectively communicated with an outside and an inside of the first connecting tube, and the water inlet channel and the water outlet channel are communicated through the valve tube; a first annular groove is formed on an inner wall of the valve tube; 
wherein the valve piece coupled with the valve tube through the first annular groove is movable in the valve tube to abut against the first connecting tube;
wherein the cover comprises an annular first protruding edge and an annular second protruding edge which respectively protrude from a lower surface of the cover, and the second protruding edge is located farther from the center of the cover than the first protruding edge; the cover is coupled on the valve tube so as to enable the second protruding edge downwardly abut against an outer periphery of the valve piece; the first protruding edge coupled in the connecting annular groove is secured with the connecting annular groove through high-frequency adhesive process to form sealing; the cover comprises a second connecting tube vertically protruding from the cover, and the second connecting tube has a valve chamber formed at a first end thereof which is communicated with the valve tube; a housing formed at a second end of the second connecting tube is adapted to accommodate a magnetic member, and a cap is configured to couple with the second end of the second connecting tube to block an opening of the housing; a solenoid coil is disposed on an outer periphery of the second connecting tube; and 
wherein the valve column arranged in the valve chamber of the second connecting tube has a tapered end faced to the valve piece; the solenoid coil is energized to generate a magnetic field in one direction or in an opposed direction so as to move the valve column downwardly or upwardly in the valve chamber such that the tapered end of the valve column is configured to abut against the valve piece to block water or to move away from the valve piece to enable water to pass through the first connecting tube; 
wherein an end of the valve column, which is faced to the magnetic member, has a slot, and a coiled compression spring is disposed in the slot, and the compression spring is coupled between the valve column and the second connecting tube so as to increase the downward force of the valve column exerted on the valve piece, and
wherein the depth of the slot is longer than half the length of the compression spring so as to avoid the deformation of the compression spring and improve the performance of the compression spring.

While Patent claim 1 requires:
A solenoid valve for irrigation systems comprising: 
a gardening tube having a water inlet channel and a water outlet channel which are communicated with each other, and a valve tube, which vertically extends from the gardening tube, having a valve chamber; a vertical first connecting tube formed inside the valve tube; the water inlet channel and the water outlet channel respectively communicated with an outside and an inside of the first connecting tube, and the water inlet channel and the water outlet channel communicated with the valve chamber; a first annular groove formed on an inner wall of the valve tube; 
valve piece comprising a water stopper, a flexible ring and a locating ring which are sequentially coupled and arranged radially outward from a center of the valve piece; the valve piece positioned in the valve chamber of the valve tube, and the locating ring coupled into the first annular groove; the flexible ring configured to enable the water stopper of the valve piece to be shifted to bear against the first connecting tube; 
a cover configured to cover the valve tube, and a second connecting tube vertically protruding from the cover; the second connecting tube having a housing communicated with the valve chamber, and a solenoid coil and a metal ring respectively disposed on an outer periphery of the second connecting tube; the second connecting tube connected to a first cap to secure positions of the solenoid coil and the metal ring; and 
a magnetic member having a magnet installed therein, and the magnet comprising a first magnetic surface and a second magnetic surface at two ends thereof; the magnetic member configured to be positioned in the housing of the cover, and the first magnetic surface of the magnet adapted to face to the valve piece; the energized solenoid coil configured to generate a forward magnetic field or a reverse magnetic field to move the magnetic member in the housing; when the magnetic member moved away from the valve piece, water pressure from the water inlet channel configured to push away the valve piece so as to enable the water inlet channel and the water outlet channel to be communicated, and when the valve piece pushed, the magnetic member with the magnet moved, which enables the first magnetic surface to be located closer to the metal ring than the second when the magnetic member moved to bear against the valve piece, the water stopper of the valve piece configured to block the first connecting tube, which prevents water from flowing between the water inlet channel and the water outlet channel, and the metal ring located closer to the second magnetic surface of the magnet than the first magnetic surface thereof such that the magnetic attraction between the second magnetic surface and the metal ring adapted to move and hold a position of the magnetic member, wherein the second magnetic surface of the magnet is located at the center portion of the metal ring.

Firstly, claim 1 of U.S. Patent No. 10,544,876 does not disclose or suggest wherein the valve piece is a rubber valve piece.
However, the Cheng reference teaches a valve piece (50) being made out of rubber.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to a person having ordinary skill in the art to provide the valve piece of Claim 1 of U.S. Patent No. 10,544,876 as being made of a rubber as taught by the Cheng reference in order to provide desired flexible and sealing capabilities to the valve piece and since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the In re Leshin, 125 USPQ 416. See also Ballas Liquidating Co. v. Allied industries of Kansas, Inc. (DC Kans) 205 USPQ 331.
Secondly, claim 1 of U.S. Patent No. 10,544,876 does not disclose or suggest the valve column has a tapered end faced to the valve piece.
However, the Cheng reference teaches a valve column (90) that has a tapered end (91; see figure 1) wherein the tapered end interacts with the valve piece (at the opening 51) in order to tightly seal the valve (51) of the valve piece (50) (col. 5, lines 10-12).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to a person having ordinary skill in the art to provide the valve column of Claim 1 of U.S. Patent No. 10,544,876 as having a tapered end facing the valve piece as taught by the Cheng reference in order to tightly seal the valve of the valve piece to improve control of the solenoid valve.
Thirdly, claim 1 of U.S. Patent No. 10,544,876 does not disclose or suggest a connecting annular groove is formed at an edge of the opening of the valve tube and the cover comprises an annular first protruding edge and an annular second protruding edge which respectively protrude from a lower surface of the cover, and the second protruding edge is located farther from the center of the cover than the first protruding edge; the cover is coupled on the valve tube so as to enable the second protruding edge downwardly abut against an outer periphery of the valve piece; the first protruding edge coupled in the connecting annular groove is secured with the connecting annular groove through high-frequency adhesive process to form sealing;

Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to provide the valve tube and the cover of Claim 1 of U.S. Patent No. 10,544,876 with an connecting annular groove and a first protruding edge and a second protruding edge as taught by the Hielkema reference such that the second protruding edge downwardly abuts against an outer periphery of the valve and wherein the first protruding edge is coupled in the connecting annular groove by adhesives in order to utilize known means to secure the cover and the valve tube together to reduce the potential for the components from being separated.
It is considered that the recitation of high-frequency adhesive process is a recitation of the process by which the adhesive is used to secure two element together (in this case, the valve tube and the cover).  “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985), see MPEP 2113.
Fourthly, claim 1 of U.S. Patent No. 10,544,876 does not disclose or suggest wherein an end of the valve column, which is faced to the magnetic member, has a slot, and a coiled compression spring is disposed in the slot, and the compression spring is coupled between the valve column and the second connecting tube so as to increase the downward force of the valve column exerted on the valve piece, and wherein the depth of the slot is longer than half length of the compression spring so as to avoid the deformation of the compression spring and improve the performance of the compression spring.
However, the Hiraishi et al. reference teaches a valve assembly having a valve column (plunger 15) that includes a slot that receives a coiled compression spring (19) wherein the depth of the slot is longer than half [the] length of the compression spring see figure 1A) in order to provide a force to the valve column to return the valve column to a closed position when electricity is not conducted in the electromagnetic coil (1) (see col. 11, lines 31-39).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to provide the valve column of the Claim 1 of U.S. Patent No. 10,544,876 with a slot that receives and supports a coiled compression spring wherein the depth of the slot is longer than half the length of the compression spring as taught by the Hiraishi et al. reference in order to provide 
Similarly, Application claims 2, 3, 6, 7, 8 and 9 are rejected on grounds of nonstatutory doubly patenting as being unpatentable over Patent claims 1, 5, 8, 9, 10 and 4, respectively, in view of U.S. Patent No. 8,500,087 (Cheng) in view of U.S. Patent No. 10,125,880 (Hielkema) and in view of U.S. Patent No. 6,076,550 (Hiraishi et al.).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Myers (US 6290682) discloses a valve assembly having a primary housing half (60) and a secondary housing half (40) wherein the primary housing half (60) includes an annular groove (68) and the secondary housing half (40) includes a first protruding edge (48) and a second protruding edge (42) wherein the second protruding edge (42) abuts an outer periphery of a valve piece (diaphragm 15).  Additionally, the Myers reference teaches the securement of a primary housing half (60) and a secondary housing part (30) by adhesives (Myers: col. 4, lines 41-52).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andrew J. Rost, whose telephone number 571-272-2711.  The examiner can normally be reached on Monday-Friday (9:00AM-5:30PM EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone.  Craig Schneider can be reached at 571-272-3607 or Mary McManmon can be reached at 571-272-6007 or Kenneth Rinehart can 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/A.J.R/Examiner, Art Unit 3753                                                                                                                                                                                                        
/MARY E MCMANMON/Supervisory Patent Examiner, Art Unit 3753